.’
                                                                              974




      OFFICE    OF   THE   ATTORNEY    GENERAL    OF   TEXAS

                              AUSTIN




 Ilanorablo C)WS&B 3. IIu(ificr4
 Law xnroro8Mnt   orfioer    aad
 Ghlef of Inapeotore,       R&.road
 coBarBion or TaRs
 Aultln, Toxar




                                                                       IbBn
                                                 8, ,~Ina.   ( 485t4lans
                                                  05 0r the V, 8.
                                                   Courtiin All
                                                   BUS Lill44,Ino.
                                              !nort 3. Thoagoon
                                                  Ro. 574 in eqnity.
                                                 t your depart-
 Aent ha8 coat                                    of the Dletrlot
 Court of the                                   riot of Temm,
 AUOti5,   Uiti4io                       811 hmsri445 Bub Lb48,
                                             Elo.674 in eqlity,
                                        As&i445   Bus Lines for
                                                  ation      plates


                                                  ato6 Dlatrlot
                                                  iuent pert.6
                                                  raining the
                                                  rioan      Bur   Liorr
                                   14 quota   the following        sxarrptr


           *On 04tober  13, 1939, the Railroad CoiuPiaoion
       roquostod an oplnfon on this rruretrrami on DooOprbOr
       6, 1939, you readarea Bpialoa tie.O-l179.o
                    ParwAaat a. . * . thrzeto,         on Pobruuy       24,
         UMO, thr Railroad Comairrioa sntsrod ita order
         &ranting the authorltt roquoatod by ill ~asrloaa
         Bus Llnos, InO., la it8 orlglnal       appll4atlon,4~
         bolng ( Proa El Pam to the Texas-OklahomaStat4 iln4,
         aoar Oalaomville rla BleZTa Blanoa, P4004, Odsoaa, Big
         8   ia    8WoetWat4r,   AblhM,     Albany, Brookonridp
         &   or4 i Irrollr, Port Worth,   Dallao,  D4aQon and
         asinrsvillr ova? Il.8. HUhwar 80, Sate Bigaway 1
         and l-b, 04 a sohodul4 oi 0114b ur la4h way dAlly@      .
         Under th l8   luth4rlty. All Aaoriom BustLiner applied
         ror and uoro iwued rlx Uallroad Comn.lrrlonidoatlii-
         s&ion ~lator for the mar 1943. IO addltlon ts th4
         buarr iOr whiohRailroad C@maiaeloa ldontlfipatlon
         platoa h474 b44w i8wed,        AU Aserloan Die Linea are
         opr4tlng     4om4    burrs withoat dlaplryJsd Railroad
         Gomlrdoa        ldoatifloatlon   platoa, aa roqulrod by
    ’ Hatuto,        and, undo? dafs~4S April 19, 1943, I adrlrod
         All A~rloa~ 8~8~Ll~~~,-'~ao.;
                                     that              Ballmad Coa&8-
         rlon llupeatoro        had lntsrooptod     80114oi ,tholr buses
         whloh did not &ioplal suoh Railroad               CoPrPlmaion ideati-
         rloatioa pletee, and that any further disregard et
         the rnloa an4 rogulatlons of the Cod6slon, and tha
         datutw,   wetid not bo otorlooked. Bubaoquont to
         thi8 aotifieatlon,other buma wore aontaoted by
         insp4otorr aad~after thora&& invostlgatloawer4
         fouad mot to be dlaplaylngRailroad Gomission ldoatf-
         rloetloa’ platea,,      and oomplalats     ~4~4    fllod   in the
         County Cour8 at Law,          TarmAt Oounty, Wrt Worth,
         TO&&
                     ‘Ilrlll   you   plra44   advlso thir departmeat~ if,
         in view of the above, w4 are in contempt  of tho United
         &tat48 Dlotrlot Court in illlng.suoh otiuoa.*
                     Th4'prrtinOatparts of tlm aasaded InJunotlon
dsoroo      road:
                     Vow epon conolderstlon themoot it 14 this
         day the 11th day of Uaroh i936, ordered, adjudged
         end droreod as Sollowe &smelt:
                     Vhat thr Befonduat8~ !&tloa
                                               to Dlsnlrs the
         Amsndod Bill of CoPrplalntbr and thr 44144 la heMby
         donlsd to whioh ruling of the Court defendanta than
         and there exoaptrd.
               Wnt tin    defrndante,thr Railroad Commirrlon
    of   Texa8 aad PPaMt 0. Thaagma,       tao a. ilaith   and C. V.
     To&-sell,Ballroad Comiss~oiior8and i&arkNarrhall,
     Direotor of the Sotori.Vehiole Ditlrlon of Said Bali-
     Toad CoapeiO8lon,   L. 0. PhaSe8, Diraotor of the Damrt-
    mnt or irUb1i.o    aalety OS the State of Texas an& ti&*
    roSpSatl~e &&entS and eiap~oyear,be and tho)rare hrroby
    lDJOiDed    tto m no lea ti$ o r aQj
                                       tS4 r ting
                                               o r a a ua ingtha
    arroat    of the drirarr or oprretoro    ot plaintiit(rrotor
    buars or Potor vehiolea, or frcm lnterferlagin tq
    maaner with the oprratiorr     of plaintiff'SparSe8gor buSeS
    OT mtor tohicloa in travrrring tb State oi Toxar in
    iDtWSti%O Ooameroo., by thr Opdretlon       a8 a ~0-0.     warrior
    oi pa88wgrr8      intorrtato, Of ODe bU8 OS motor rohloJe
    raoh way daily over tho iollowfng routes b gl           in    t
      h OM.&o     sia-TSiaOline at the Bed River 0: rp" &&-
    :8:   NO. 77 ( thXU8 i%ititr  Iii&hWayNO. (10) DO&      k th@
    oity of oRfU88Vill0,      in Cook County, .l'oxaa,   end thuroa
    via the #aid U. 3. f?k(lhWf3y 77 to the oity of Dollar        in
    Dallaa County Texas, thenoa oror U. 3. Yi@~way No. 430
,   and NO. 80-h ~‘WGSS 3tat4 Zllghway NO. I and HO. 1-A)
    via ?ort Earth, Broekenridip,Albany, Ablha8            aTg
     iU PalO,   t0 tho 'P~xw-%w U@ti00 line ws8t or notah-
    w49tOTiy    Of El Pa80)   provldo4 that td8    iu$AIWtiOm   ia
    Iutanded to pravant, ciml shall prevent Such action if
    takea by dSfrndant8 ( or lith4r or then, t&al? apntr
    OS b~plO/~$8     ) OKIaCOOUUt Or the OprStbtiOnOr SUUh
    bUSS8 or motor vshioles wlthout a permit or orrtlil-
    o&b rroa ths Rsllrood CoamlSsion or T~IULP,or without
    having displayed and ririalyristbd upon tho front thoreor
    80.idoatifioatlonplate as drooribsd in Beotioa 40 of 8.
    !3. Nor    lss.     (Ch.78)      Or th       (ri8t   LO~8iUtUrO      Or TU68,
    alrot Gal.LsItl f3858iOn. Court W8t8 wllL be tared agaio8P
    dorcmdurt Ballroad Comir8ioa Oi.m&8, to al1 of whloh
    rUUlI$8 eDe jU&OSIit8 0r tlS0 Court, d*rwldsDtr thmn and
    thrre     rxoopted.         It   18   furthor OSFdrSob        th4t 8h8    raid
    dsoroe lxorpt au borein                   ordered   amoadwI    be and    the luao
    hereby is in full for04                   Snb rif4OB.
                  *Dated thi8 the 11th day of JaaclAO D. 193d.
                              (al;,aed    i     Robott    J. ;soMlllau
                                                tbitO6    Stat.8   iii8tTiOt Ifua&i@
    (Oa3h818          OUr8)
IionorabloQeorgo B. Hugher            nw        4

                Ia our opinion All American Bu8 L~JWP, 1ao.i
ia proteotrd  by thi8 dooroe in *the operation aa a 00-n
oarrfrr  of pa88oager8    iatorstate    or one buv or aotor vehlolo
oaoh way daily *oveT thr above designatedrouto; but we believe
that thir 18 the extont of the proteotion that the oonrt gantod
to thorn and that they would not bo protootod a8 to ruoh boo06
a8 they night oporate,in intraastato        eomiwroe 80s 88 to suoh
bU808 a8 they night eQ.l'ato in fnteS8tateOOiU?&oSO~          in OXbern
of “one bu8 or aotor rohlole each wag daily.*                        .~.
                Tho oorreotno88       of this intorgrotatioon    is bOPrra&
out by pago 57, of the traarroript ot the testimoa~           prrsoatod
Bo the Court  on #arah~lOO,1930, and on Ystoh 11, 1936. The
rltnera Jay Johmon     we8 terrtifyfng    ior the ~11 Amorioan Bun
Liaea on dSreot examination. The Mr. Urarsr referrod to 18
Ireland ararer, oounarl for All Amerioan Bur Li!me and the
Ibr.Chri8tOphW 18 T. 9. Chrietopher, couu8.1 ior krotestmt..
Thin pap reads a6 r0im8t            :_
               *Q. Am JOU able to state whether or not a8l
       l&b8taatl&l injury la inflluted upon a hIghray of that
       kind, this partioular highway between Port Worth and
       Mineral Mall8 by the operation over it of two motor
       parsaps    buag, oi Pl pahenger oapaoitp with pneunatio
       tire8, weighing '1000pounds dead weight?
                  ' %lr, Christophert PIawent to object to that
       qUe8tiOD    a8 80   limited   t0   tW0       bU808,   f%S   ths   SOaBOa
       that tho AppliOuDt, the All AasriOen Bus LinS8, hwre
       in applying iQr.intorrtateoertlfioatsand a5ka the
       Co~isrion to gfre him interstato petit whioh, if
       granted ufvlorfrderal law, would aatherlze thvn to
       operate any numbor of tohfolev that thry oared to operate;
       it might bo'Owo or twenty or a huadred, depending on
       thr 'bwih688 and the QuoltiOn ought not to be 80 limited,
       and we objoot to it on that ground.
                    "WE COURT: X Mdervtand the only matter at
       1881~1 before   the Court is to 0Pervt.eon0 buv each wax*
                    WT. Uramm;       That iv all Wo hate a8ksd to
       oprrate.
                    WziB COURT: I orrrrule the objootlon.
                    Vs. Chrlvtophor:!iotean excrption,
kioaorabloGeorge Ii.&qhea           Pag8    6




             * (imnO86) I a0 not belie7S YOU rpo!ildBe ablr
      to tell any dirr~renoe ia the Mad by the two buuss
      operatint;over it or utthout then. There la more
      garrolin~tax collootud tb2.nla spnr OIZfho maiatensaos
      fUIld8;the Surplus ie sgoa: Zor ConaKmmtion, aew con-
      atruatlOn.n te0phaPls 6upylloa)
               Our QplnLoa 60. 0-4836 deli&t* the lx tma of
                                                         t
your authority over lnterat~oteaotor o(arrler#.
                Ia view of the fact that 8lnor the ieraaace of
thir  decree you have granted All  gaerleao  iateratate   luchorlty,
and a4 late as January, 1943, provided thea at their request
8ix ldentirioetionplates, anb in view or the raot th@t the
Yotor Traarportation Eivisloa of the Bails&ad CommisijioD is
doing  everythingvlthin  its poror  to faollltato motor oarrlera,
both ia lator:rrtatemad latraatste.ooauwroe, during the pre8ont
war, we @Sp a% Q 108s to understand All itQ~rlOCUl'S    refusal to
equip ito extra buaeimnith identlflostionplstes.
                iis to   *1Mtk4w   four    notion   aonstltutas   aoatcmpt
thle, of oouree, is mm&thing w?.ichonly the Court cm dooide.
However  it lr our 0 ii&a  that you kr r: aCtin    within the terma
or the fnjueti0n rugB not Ln contempt thereor fr you ccorino
your arrrats to those drivers who nay bo operating in lntruatate
oome*oe or the opiisutora0r oaOicie9 ai~lotk    are in c3cOtwof cne
daily eaoh nay.
                                                Yhurr very tfuly,




                                                w wflpyf&zA,
                                                            David W. Heath
                                                                  asuietant